DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 10 December 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 10 June 2021 has been entered.
Withdrawn Objections and Rejections
The rejection of claims 1, 2, 4 to 16, 18, 19, 30, and 31 under 35 U.S.C. § 103 as being unpatentable over Kelso et al. (U.S. Pat. Appl. Pub. No. 2012/0107811) in view of Schumann (U.S. Pat. No. 6,737,080).
Examiner’s Amendment
The examiner’s amendment to the record appears next.
Amend claims 11, 30, and 31 as follows:
Claim 11.  (Currently Amended)  The blister assembly of 
Claim 30.  (Currently Amended)  The blister assembly of claim 8, wherein α is less than 15 degrees.
Claim 31.  (Currently Amended)  The blister assembly of claim 8, wherein α is 0 degrees.
Cancel claim 32.
Authorization for this Examiner’s Amendment was given by Mr. Thomas Meyers on 29 July 2021.
Should the changes, or additions, or both be unacceptable to Applicant, Applicant may file an amendment as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
Applicant’s arguments are persuasive as to why the claims as pending are allowable over the prior art.  Response filed on 10 June 2021 at pages 5 to 6.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1, 2, 4 to 16, 18, 19, 30, and 31 are allowed.  Claims 28 and 29 were cancelled in the Amendment and Response filed on 05 December 2019; claims 20 to 27 were cancelled in the Amendment and Response filed on 19 March 2020; claims 3 and 17 were cancelled in the Amendment and Response filed on 23 November 2020; and claim 32 is cancelled via the current Examiner’s Amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799